Electronically Filed
Intermediate Court of Appeals
CAAP-XX-XXXXXXX
13-NOV-2019
09:42 AM
  NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER


and Father was willing and able to provide AC with a safe family
home with the assistance of a service plan because he was
addressing his safety concerns, recognized the severity of AC's
condition, and demonstrated appropriate interaction with AC.
          Under these circumstances, we conclude the proceedings
in this case were not fundamentally unfair as a result of the
failure by Mother's counsel to timely file an appeal.
          Therefore, IT IS HEREBY ORDERED that, due to the
untimely filing of Mother's notice of appeal, this appeal is
dismissed for lack of appellate jurisdiction.
          DATED: Honolulu, Hawai'i, November 13, 2019.

                                      �tlA-fa;I:,   c!
                                      Chief Judge




                                      Associate Judge




                                  7